Case 1:19-cr-00312-LGS Document17 Filed 09/15/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~ = #

UNITED STATES OF AMERICA
CONSENT PRELIMINARY ORDER

= Vio OF FORFEITURE/
; MONEY JUDGMENT

JENNIE PIZARRO,
19 Cr. 312 (LGS)
Defendant.
- = &

WHEREAS, on or about April 26, 2019, JENNIE PIZARRO (the
“Defendant”), was charged in an Information, 19 Cr. 312 (LGS) (the
*“Tndictment”), with conspiracy to commit bank fraud, in violation
of Title 18, United States Code, Section 1349;

WHEREAS, the Indictment included a forfeiture allegation
as to Count One, seeking forfeiture to the United States, pursuant
to Title 18, United States Code, Section 982(a) (2) (A), of any and
all property constituting or derived from, proceeds obtained
directly or indirectly, as a result of the offense charged in Count
One of the Indictment, including but not limited to a sum of money
in United States currency representing the amount of proceeds
traceable to the commission of Count One of the Indictment;

| WHEREAS, on or about April 26, 2019, the defendant pled
guilty to Count One of the Indictment, pursuant to a plea agreement
with the Government, wherein the defendant admitted the forfeiture
allegation with respect to Count One of the Indictment and agreed

to forfeit, a sum of money representing the amount of proceeds

traceable to the commission of the offense charged in Count One;
Case 1:19-cr-00312-LGS Document17 Filed 09/15/20 Page 2 of 5

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $54,600 in United States currency
representing the amount of proceeds derived from the offense
charged in Count One of the Information that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds derived from the
offense charged in Count One of the Information that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Audrey Strauss, Acting
United States Attorney, Assistant United States Attorney, Andrew
K. Chan of counsel, and the defendant, and her counsel, Kenneth J.
Montgomery, Esq., that:

1. As a result of the offense charged in Count One of
the Information, to which the defendant pled guilty, a money
judgment in the amount of $54,600 in United States currency (the
“Money Judgment”), representing the amount of proceeds derived
from the offense charged in Count One of the Information that the
defendant personally obtained, shall be entered against the

defendant.
Case 1:19-cr-00312-LGS Document17 Filed 09/15/20 Page 3 of 5

2 Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, JENNIE
PIZARRO, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

8. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance to the “United States Marshals Service’,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and Asset
Forfeiture Unit, One St. Andrew’s Plaza, New York, New York 10007
and shall indicate the defendant’s name and case number.

4. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to 21 U.S.C. § 853(p), the United States
is authorized to seek forfeiture of substitute assets of the
defendant up to the uncollected amount of the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or

dispose of forfeitable property, including depositions,
Case 1:19-cr-00312-LGS Document17 Filed 09/15/20 Page 4 of5

interrogatories, requests for production of documents and the
issuance of subpoenas.

hs The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Chief of the Money Laundering and Asset
Forfeiture Unit, United States Attorney’s Office, One St. Andrew's
Plaza, New York, New York 10007.

oe The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.
Case 1:19-cr-00312-LGS Document 17

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

ao WI

ANDREW K. CHAN

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-1072

JENNIE PIZARRO

Filed 09/15/20 Page 5of5

Q/IS/ZO

DATE

(10 de

 

 

 

By: ~~
ENNIE RRO DATE
4

By: 4 It.

KENNETH’J. MONTG@MERY, ESQ. DATE

Attorney for Defendant

198 Rogers Avenue

Brooklyn, NY 11225
SO°-ORDERED :

Be Bae Eh 4 Jif fa>

HONORABLE KORNA G.” SCHOFIELD DATE

UNITED STATES DISTRICT JUDGE
